Citation Nr: 9931339	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  93-17 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

A determination of the propriety of the initial disability 
rating of 10 percent assigned to the veteran's service-
connected pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran's claim for 
service connection for flat feet and assigned a disability 
rating of 10 percent thereto.  The veteran filed a timely 
appeal to the disability rating assigned.  The veteran's 
claims file has since been transferred to the Wichita, Kansas 
Medical & Regional Office Center (M&ROC).

When this matter was previously before the Board in September 
1998 it was remanded to the M&ROC for further development.  
The case is now before the Board for appellate consideration.


REMAND

The veteran has claimed entitlement to a rating in excess of 
10 percent for his service-connected pes planus.  In support 
of his contention, he maintains that he currently suffers 
from pain and cramps in his feet, and must wear special 
orthotic shoes and take medication to help alleviate the 
pain.  This is an original claim placed in appellate status 
by a notice of disagreement (NOD) taking exception to the 
initial rating award dated in October 1992.  Accordingly, his 
claim must be deemed well grounded within the meaning of 38 
U.S.C.A. § 5107(a), and VA has a duty to assist the veteran 
in the development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App.119, 127 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson, supra., citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  

The Board observes that the recent history of this claim is 
somewhat complicated.  
In a statement dated in December 1992, James E. Webb, D.P.M., 
a private podiatrist, indicated that he had performed a 
podiatric physical examination of the veteran's feet.  He 
concluded that the veteran was suffering from posterior 
tibial tendinitis and arthritic changes in the first 
metatarsal cuneiform 
joint and the naviculocuneiform joint in the left foot, with 
both areas showing tenderness on palpation and range of 
motion testing.

In April 1995, the Board remanded the veteran's increased 
rating claim to the M&ROC for further development.  
Specifically, the Board cited to the diagnoses by Dr. Webb 
and the subsequent statements by the veteran's service 
representative, and then determined that the issue of 
secondary service connection for the diagnosed left foot 
disorders had been raised and, furthermore, that it was 
inextricably intertwined with the increased rating claim on 
appeal.  Therefore, the Board instructed the M&ROC to 
schedule the veteran for a medical examination to determine 
the severity of the veteran's flat feet, as well as to opine 
on the etiology of any disability present other than flat 
feet, including "any relationship between such disability 
and the veteran's flat feet."

Therefore, in August 1995 the veteran underwent a VA 
examination of his feet.  Following clinical and x-ray 
examinations, the examiner diagnosed the following disorders:  
pes planus, bilateral; increased arthricity to the first 
metatarsal cuneiform joint and the naviculocuneiform joints 
of the left foot; arthricity of the ankle, bilateral; mild 
edema to the ankle, bilateral; and tendinitis to the tibialis 
posterior of the left foot.  However, no opinion regarding 
the relationship between these disorders and the veteran's 
flat feet, if any, was provided.

Therefore, in January 1996, the veteran underwent another VA 
examination, pursuant to an M&ROC re-examination request.  At 
that time, the examiner commented as follows:

This is a patient complaining of chronic 
foot pain.  He has several previous 
diagnoses including flat feet for which 
he is service connected, posterior tibial 
tendinitis of the left foot, arthritis of 
the first metatarsal cuneiform and 
viculocuneiform joints of the left foot, 
and a history of a pre-service left foot 
laceration.  The specific question is 
regarding the etiology of these findings... 

The etiology of these findings in my 
opinion would be best addressed by a 
specialist in Orthopedic Surgery, 
especially to assess the etiologic impact 
in the role of flat feet in the 
development of these abnormalities.  
Therefore, no further opinion is rendered 
at this time regarding etiology.

As a result of these recommendations, the veteran underwent 
an examination by a VA specialist later in January 1996.  
Following clinical and x-ray examinations, the examiner 
diagnosed the following disorders:  bilateral moderate flat 
feet; bilateral arthritic ankles; bilateral arthritic feet, 
more pronounced on the left than on the right; and 
spondylolisthesis of L5-S1, with weakness, decreased 
sensation, and decreased reflex on the left side.  However, 
once again, no opinion regarding the relationship between 
these disorders and the veteran's flat feet, if any, was 
provided.

Therefore, the M&ROC sent the veteran's claims file back to 
this same physician with a request that he address the issue 
of etiology of the left foot conditions specified in its 
earlier examination request.  In response, in April 1996 the 
VA examiner offered the following opinion:

In my opinion, the flat feet of [the 
veteran] have nothing to do with the 
lacerations that he sustained when he was 
10-12 years of age.  The flat feet are 
bilateral.  The condition of the feet is 
identical.  In my opinion, there is no 
relation between the injuries he 
sustained at a younger age and the 
condition of his feet at this point in 
time.

The veteran's claims file was then returned to the Board for 
appellate consideration.

However, in October 1996 the Board again remanded the 
veteran's claim to the M&ROC for further development.  
Specifically, the Board noted that in its previous remand, it 
had "specifically asked for an opinion on whether several 
other disabilities that had been diagnosed by the veteran's 
private physician in a December 1992 statement were related 
to the veteran's service-connected flat feet."  The Board 
observed that while the examiner who offered the April 1996 
opinion had ruled out a relationship between the service-
connected flat feet and the pre-service lacerations of the 
left foot, he did not comment on whether the remaining 
disorders, including posterior tibial tendinitis, arthritis 
of the first metatarsal cuneiform joint and the 
naviculocuneiform joint of the left foot, bilateral ankle and 
foot arthritis, and edema, were related to the veteran's 
service-connected flat feet.  Therefore, the Board instructed 
the M&ROC to contact the examiner who had performed the 
January 1996 examination and the April 1996 addendum to the 
examination and request that he clarify whether any other 
foot or ankle impairment, other than the veteran's childhood 
laceration of the left foot, is related to his flat feet.  

In a response to the M&ROC's request for clarification, in 
May 1998 the examiner stated simply that he "feels his last 
exam of 3-4-97 adequately addressed all of our questions and 
has nothing further to add."

The M&ROC then returned the veteran's claim to the Board for 
appellate adjudication.

The Board found that the examiner's statement was not 
responsive to the specific questions contained in the Board's 
October 1996 remand, and that these questions thus remained 
unanswered.  The Board again noted, as it had in its first 
remand, dated in April 1995, that the issue of service 
connection for one or more of the veteran's foot disorders 
secondary to his service-connected flat feet was 
"inextricably intertwined" with his increased rating claim, 
and, thus, a determination on the issue on appeal could not 
properly be rendered at that time.  Therefore, the Board 
again remanded the case, requesting that the veteran be 
scheduled for a new VA examination of his feet by an 
appropriate specialist who has not previously examined the 
veteran to determine the nature and severity of the veteran's 
flat foot disorder.  The examiner was specifically asked to 
indicate whether any foot impairment other than flat feet 
currently suffered by the veteran, to potentially include 
tibial tendinitis, arthritis of the first metatarsal 
cuneiform joint and naviculocuneiform joint of the left foot, 
and bilateral arthritis of the ankles, was etiologically 
related to his service-connected flat feet (i.e., was caused 
or chronically worsened by his flat feet).

In December 1998, the veteran underwent the requested 
examination.  The examiner stated that he had reviewed the 
veteran's claims file.  Following clinical and x-ray 
examinations, the examiner diagnosed mild pes planus.  
However, no opinion whatsoever was rendered on whether any 
other foot disorders existed, and, if so, whether they were 
related to his pes planus.  Furthermore, the examination 
report itself was deficient in that it did not provide the 
information requested on the examination sheet itself, much 
of which is required in order for the Board to adequately 
evaluate the severity of flat feet.  For example, the 
examiner did not note whether there was any deformity, such 
as pronation or abduction, pain on manipulation, swelling on 
use, or characteristic callosities, and the section for 
recording findings relating specifically to pes planus was 
left entirely blank.  Therefore, the Board determines that, 
unfortunately, the veteran's claim must again be REMANDED to 
the M&ROC for further development.

The Board regrets the delay associated with a remand of this 
matter.  However, under the circumstances noted above, 
further development with respect to the issue on appeal in 
this case is required.  Accordingly, this case is REMANDED to 
the M&ROC for the following actions:




1.  The M&ROC should schedule the veteran 
for a new VA examination of his feet by 
an appropriate specialist who has not 
previously examined the veteran to 
determine the nature and severity of the 
veteran's flat foot disorder.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  The 
examiner should also indicate whether any 
foot impairment other than flat feet 
currently suffered by the veteran, to 
potentially include tibial tendinitis, 
arthritis of the first metatarsal 
cuneiform joint and naviculocuneiform 
joint of the left foot, and bilateral 
arthritis of the ankles, is etiologically 
related to his service-connected flat 
feet (i.e., that his flat feet caused or 
chronically worsened these disorders).  
If it is determined that the veteran's 
flat feet did not cause these disorders, 
but did aggravate these conditions, the 
examiner is requested to provide an 
opinion stating, to the extent possible, 
the amount of additional disability 
caused by this aggravation of the non-
service connected disorders.  The 
veteran's pertinent medical history, all 
examination findings, and the complete 
written rationale for all opinions and 
conclusions expressed should be set forth 
in a typewritten report.

2.  The M&ROC should then review the 
examination report to determine if it is 
in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  The M&ROC should then readjudicate 
the issue of the veteran's entitlement to 
an increased rating for flat feet, with 
due consideration given to 38 C.F.R. 
3.310(a), if applicable.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












